Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose: a first microcomputer including a first low resolution analog to digital converter, the first low resolution analog to digital converter executing an analog to digital conversion to the analog signal with a second resolution and outputting a second digital signal that is converted, and the second resolution being lower than the first resolution; a second microcomputer including a second low resolution analog to digital converter, the second low resolution analog to digital converter executing an analog to digital conversion to the analog signal with the second resolution and outputting a third digital signal that is converted; a first comparator comparing the first digital signal output from the high resolution analog to digital converter with the second digital signal output from the first low resolution analog to digital converter as a first comparison process; a digital signal output unit outputting the first digital signal when a result of the first comparison process indicates that a difference between the first digital signal and the second digital signal is equal to or less than a predetermined first threshold, and the digital signal output unit stopping an output of the first digital signal when a result of the first comparison process indicates that the difference between the first digital signal and the second digital signal is larger than the predetermined first threshold; and a switching unit permits or forbids an output of the first digital signal to the first comparator according to an instruction output from at least one of the first microcomputer or the second microcomputer, wherein at least one of the first microcomputer or the second microcomputer includes a second comparator that compares the second digital signal output from the first low resolution analog to digital converter with the third digital signal output from the second low resolution analog to digital converter as a second comparison process, when a result of the second comparison process indicates that a difference between the second digital signal and the third digital signal is equal to or less than a predetermined second threshold, the second comparator controls the switching unit to permit the output of the first digital signal to the first comparator, and when a result of the second comparison process indicates that the difference between the second digital signal and the third digital signal is larger than the predetermined second threshold, the second comparator controls the switching unit to forbid the output of the first digital signal to the first comparator.
Claims 1-5 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664